Citation Nr: 1509099	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The undersigned held a videoconference hearing with the Veteran in September 2012.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  Specifically, during his September 2012 hearing, the Veteran reported that while in service, he injured his back when removing a battery from an arm panel.  He stated that he felt a sharp pain at that time and was treated in sick call.  The Veteran reported that since sustaining that injury he has experienced episodes of low back pain and muscle spasms two to three times a year.  He also reported having sustained an injury to his back after service, which caused a disc herniation.  The Veteran stated that the post-service injury resulted in different symptomatology than his in-service injury, but reported that he continues to experience symptomatology similar to that which he first experienced in service, in addition to any symptomatology related to his disc herniation.

A review of the Veteran's service treatment records (STRs) shows that his spine and musculoskeletal systems were clinically evaluated as normal at the time of his July 1987 entrance examination.  The Veteran also denied back pain on the accompanying report of medical history.  In July 1989, he was seen for complaints of low back pain, which had been present for one and a half weeks.  The assessment was mild back strain.  He was seen again for similar complaints the following month.  On a September 1991 report of medical history, the Veteran denied back pain.  However, he was recommended for limited duty in October 1991 due to mechanical low back pain.  In April 1993, the Veteran was seen in emergency care for complaints of low back pain.  The diagnosis at the time was "low back syndrome."  Records dated in June 1993and September 1995 also note low back pain and on a September 1998 report of medical assessment, the Veteran indicated his intent to seek VA disability benefits for a back injury.  The health care provider commented on that report that the Veteran had strained his lower back three to four years prior while lifting a battery, and since then had had intermittent low back aching.  It was noted that once per year, the Veteran had pain that resolved with rest.   

The Veteran was afforded a VA examination in connection with his claim in August 2010.  The examiner diagnosed mild degenerative changes and history of herniated disc, which he opined was not caused by, or a result of, the low back pain that the Veteran had had in service.  As rationale for his opinion, the examiner stated that the Veteran was last seen in service for back problem 1993 and that there was no chronic back condition diagnosed in service or within one year of service.  The examiner indicated that the Veteran was had injured his back after discharge from service and was not seen again for complaints of low back pain until 2006, at which time his herniated disc was diagnosed.  

The Board finds that the VA examiner's opinion is not adequate to rely upon for evaluation purposes because his analysis does not appear to take into account the multiple instance of treatment in service for low back pain or the diagnoses of muscle strain and low back syndrome.  Given that these records, as discussed above, were not adequately addressed, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  The Veteran's lay statements, including his testimony before the Board, should be considered as well.  


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional records relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Then, the AOJ should schedule the Veteran for a VA examination by an appropriate physician to determine the nature and etiology of any current low back disability.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed.  

All pertinent low back pathology shown on examination should be annotated in the evaluation report.  Also, the examiner should review the claims file, take a detailed history from the Veteran regarding any back injury or symptomatology incurred during service and the nature of relevant symptoms since that time, and opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability had its onset during the Veteran's military service, or is otherwise related to his military service (including whether any diagnosed low back disability is consistent with the Veteran's reports of low back pain in service).  

In answering these questions, the examiner should address Veteran's lay statements as to persistent and recurrent symptoms since service.  The examiner should consider the lay statements of the Veteran and his wife, and set forth the medical reasons for why this lay evidence does or does not support a finding that the Veteran has a low back disability that is attributable to service.  In particular, the examiner should consider the Veteran's report that his post-service back injury resulted in symptomatology different from that which he experienced in service, but that he continues to also experience similar symptomatology to that which he did experience in service.

The examiner should discuss the Veteran's service treatment records, to specifically include the in-service diagnoses of muscle strain and low back syndrome and the pre-separation medical assessment from September 1998, in reaching a conclusion as to whether the Veteran has a low back disability related to service.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to service connection for a low back disability.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


